from a judgment of the County Court of Schenectady County (Drago, J.), rendered April 14, 2009, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was convicted in 2008 of the crime of attempted assault in the second degree and was sentenced to five years of probation. In January 2009, she was charged with violating the conditions of her probation. She subsequently admitted to the probation violations, her probation was revoked and she was *1004resentenced to lVs to 4 years in prison, to run concurrently with the sentence imposed in connection with another attempted assault conviction in Albany County. Defendant appeals.
Defendant asserts that County Court abused its discretion in resentencing her to a term of imprisonment. Based upon our review of the record, we disagree. Defendant has a history of committing violent offenses, including attacking a woman with a sheetrock knife while she was on probation. In view of this, as well as the many conditions of probation that defendant admitted to violating, we find no abuse of discretion nor any extraordinary circumstances warranting a reduction of the resentence in the interest of justice (see People v Gray, 53 AD3d 684, 685 [2008]; People v Venable, 24 AD3d 1109, 1110 [2005]).
Peters, J.P, Spain, Malone Jr., Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed.